DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ovid (US D622643) and further in view of Alalouf (US 11155134).

Claim 1; 
Ovid teaches a coupler guard for protecting a trailer coupler system (Fig. 1), the coupler guard comprising: material formed into a tube (Fig. 1), said tube having a first end (Fig. 2) and a second end (Fig. 3); a disk (Fig. 2) attached to the tube at said first end such that the first end is closed (Fig. 2 – device appears closed); said second end forming a first opening (Fig. 3 – device appears to provide for a cavity); said second opening is contiguous with the first opening and that extends longitudinally with respect to the tube. (Fig. 5 – zipper like mechanism would provide for second contiguous opening); wherein the sheet includes a first edge (Fig. 3) that defines the first opening, and a second and third edge that cooperate to define the second opening (Fig. 5); wherein the sheet is sufficiently flexible such that the second and third edges are movable with respect to each other (-zipper-like mechanism considered to indicate that the edges are somewhat movable); and wherein the coupler guard further comprises a fastening system configured to releasably retain at least a portion of the second edge with respect to at least a portion of the third edge. (Description - “The crosshatching pattern shown in FIGS. 1, 3, 5, and 6 represent hook and loop fasteners”); wherein the fastening system is a hook and loop closure system. (FIGS. 1, 3, 5, and 6); wherein the tube is generally cylindrical. (Fig. 1-6) Ovid does not teach the trailer guard device is formed of sheets of flexible material and joined at seams. Nor does Ovid teach a material of canvas with a polyurethane backing. 
Alalouf teaches a canvas (Col. 5, Lines 1-5) device that is formed of flexible material (-panels considered flexible for sewing-) and joined by seams. (Col. 5, Lines 1-5 – seams considered to be formed from sewing panels of material); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the methods of stitching flexible material of Alalouf with the truncated conical guard of Ovid to allow for reduced manufacturing complexity. Stitching multiple sheets of material into a three-dimensional form is a well-understood and routine activity within the textile arts. 
Claim 2;
Ovid teaches wherein the sheet includes a first edge (Fig. 3) that defines the first opening, and a second and third edge that cooperate to define the second opening (Fig. 5); wherein the sheet is sufficiently flexible such that the second and third edges are movable with respect to each other (-zipper-like mechanism considered to indicate that the edges are somewhat movable); and wherein the coupler guard further comprises a fastening system configured to releasably retain at least a portion of the second edge with respect to at least a portion of the third edge. (Description - “The crosshatching pattern shown in FIGS. 1, 3, 5, and 6 represent hook and loop fasteners”);
Claim 3;
Ovid teaches the fastening system is a hook and loop closure system. (FIGS. 1, 3, 5, and 6) (Description - “The crosshatching pattern shown in FIGS. 1, 3, 5, and 6 represent hook and loop fasteners”)
Claim 4;
Ovid teaches the tube is generally cylindrical. (Fig. 1-6)
Claim 7;
Ovid teaches a generally cylindrical trailer guard with a disk at one end. (Fig. 1-2)
Alalouf teaches a loop 114 mounted to one of the material sheet 102 and configured to engage with a coat hook in a vehicle. (Fig. 8 -loop considered capable to hang device) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the mounting provisions of Alalouf with the guard of Ovid to allow for mounting points for storage. This would provide for reduced clutter and improved storage for the cover device. (Alalouf, Col. 1, Lines 24-26)
Claim 8;
Ovid teaches a method for protecting a trailer coupler system from elements such as rain, dust, dirt, snow and ice when the trailer is in storage and exposed to the elements (Fig. 1-6), the method comprising: possessing a coupler guard (Fig. 1) having a sheet of flexible material formed into a tube (Fig. 2-5) and having a first end (Fig. 2) and a second end and defining a cavity (Fig. 3); said first end being closed by a disk attached to the tube (Fig.2); said second end forming a first opening (Fig. 3); said material defining a second opening that is contiguous with the first opening and that extends longitudinally with respect to the tube (Fig. 5 – zipper like mechanism would provide for second contiguous opening); moving the coupler guard so that the trailer coupler system enters the cavity through the first opening; and cuffing and securing the first opening of the coupler guard. (Fig. 1-7 – device described as a tow hitch cover and therefore considered to be operable used for such purpose). Ovid does not teach a first and second seam. 
Alalouf teaches a cover device that is formed of flexible material (-panels considered flexible for sewing-) and joined by seams. (Col. 5, Lines 1-5 – seams considered to be formed from sewing panels of material); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the methods of stitching flexible material of Alalouf with the truncated conical guard of Ovid to allow for reduced manufacturing complexity. Stitching multiple sheets of material into a three-dimensional form is a well-understood and routine activity within the textile arts. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ovid (US D622643) in view of Alalouf (US 11155134), and in further view of Hernandez (US 8166949).
Ovid teaches a trailer cover device (Fig. 1). Ovid does not teach a material of canvas or urethane. 
Alalouf teaches a canvas (Col. 5, Lines 1-5) device that is formed of flexible material (-panels considered flexible for sewing-) and joined by seams. Alalouf does not teach a material of polyurethane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the material provisions of Alalouf with the coupler guard of Ovid to allow for a flexible and durable cover for trailer hitch components. This would provide for the obvious benefit of improved longevity of covered components. (Alalouf, Col. 2, Lines 1-3)
Hernandez teaches a guard comprising a polyurethane layer. (Col. 5, Lines 49-50)
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the claimed invention to additionally use the material provisions Hernandez with the coupler guard of Ovid modified by Alalouf to allow for a flexible and water tight cover for trailer hitch components. (Hernandez, Col. 5, Lines 38-48)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ovid (US D622643) in view of Alalouf (US 11155134), and in further view of Trubody (US 20090058045).
Ovid as modified teaches a trailer cover device (Fig. 1). Ovid does not teach reflectors mounted to the device. 
Trubody teaches reflectors mounted to at least one of the sheet and the disk. (¶0038 – presence of reflectors mounted on a ‘distal end’ considered to meet limitations of at least one of the sheet and the disk)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the reflective provisions of Trubody with the guard structure of Ovid as modified by Alalouf to aid in visibility. (Trubody, ¶0038)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any of the combined references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicants arguments (07/25/2022) are acknowledged and a new rejection is provided herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H./Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618